300 S.C. 86 (1989)
386 S.E.2d 462
The STATE, Respondent
v.
Thomas Leon TOWERY, Appellant.
23108
Supreme Court of South Carolina.
Heard October 30, 1989.
Decided December 4, 1989.
Asst. Appellate Defender Joseph L. Savitz, III, of S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Attys. Gen. Harold M. Coombs, Jr., and Norman Mark Rapoport, Columbia, and Sol. William L. Ferguson, York, for respondent.
*87 Heard Oct. 30, 1989.
Decided Dec. 4, 1989.
FINNEY, Justice:
Appellant Thomas Leon Towery was indicted under an indictment which alleged that he "did traffic in cocaine by willfully, unlawfully and knowingly having in his possession a quantity of cocaine." Prior to trial, by agreement of counsel for the state and counsel for the appellant, the indictment was amended to reflect that the quantity of cocaine was "in excess of 100 grams but less than 200 grams." The appellant was convicted of trafficking in cocaine, and the trial court imposed a sentence of twenty-five (25) years imprisonment and a fine of Twenty-five Thousand ($25,000) Dollars. We affirm.
The appellant contends that the trial court lacked jurisdiction to sentence him for trafficking in cocaine because the indictment returned by the grand jury failed to specify the quantity of cocaine in appellant's possession. We disagree.
"An indictment is sufficient if the offense is stated with sufficient certainty and particularity to enable the court to know what judgment to pronounce, the defendant to know what he is called upon to answer, and if an acquittal or a conviction thereon may be pleaded as a bar to any subsequent prosecution." State v. Owens, 293 S.C. 161, 359 S.E. (2d) 275, 277 (1987). This court finds that the indictment returned by the grand jury fulfilled the criteria enunciated in State v. Owens, supra. We affirm the judgment and sentence of the trial court.
Affirmed.
GREGORY, C.J., and HARWELL, CHANDLER and TOAL, JJ., concur.